PER CURIAM.*
We AFFIRM Rooks’s convictions. The jury instruction properly stated the jury could find Rooks guilty of either receiving or distributing child pornography in violation of 18 U.S.C. § 2252A(a)(2) because the statute is unambiguous and because “a disjunctive statute may be pleaded conjunctively and proved disjunctively.” See United States v. Harrelson, 705 F.2d 733, 736 (5th Cir.1983). Furthermore, Rooks’s receiving conviction under 18 U.S.C. *405§ 2252A(a)(2) and his possession conviction under 18 U.S.C. § 2252A(a)(5) are neither multiplicitous nor violate the Fifth Amendment because they are different crimes: a person can possess child pornography he manufactured, and a person might no longer possess child pornography he once received. We also note that the two convictions were for different images of child pornography.
AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the Court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.